Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant’s arguments in the Remarks of 2 December 2020 regarding the previous 35 U.S.C. § 103 rejection of claim 1 are persuasive.
The Applicant argues on pages 3 and 4 of the Remarks that the exit opening of primary reference Buxmann is different that the ventilation opening in the cap.  The Applicant argues that since the exit opening of the container is plugged with a pin from the cap and that the ventilation opening of the cap does not contact the exit opening, any modified carrier layer of the filter of the ventilation opening would not be in contact with the exit opening of the dispenser, as required by claim 1.  Furthermore, it would not have been obvious to modify the plug in the cap to allow the carrier layer of the ventilation opening to contact the exit opening without improper hindsight analysis.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754